 1                                                                      FILED
2
                                                                        NOV O5 2019
3
4
 5
6

7

 8                           UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD, an individual,                Case No.: 3: 19-cv-00665-BEN-NLS
12                                      Plaintiff,
                                                     ORDER DENYING DEFENDANT'S
13   V.                                              MOTION TO STAY
14   JC RESORTS, LLC, a Delaware limited
                                                      [Doc. No. 9)
     liability company, and DOES 1 to.SO,
15
                                     Defendants.
16
17
18         Before the Court is Defendant JC Resorts, LLC's ("Defendant") motion to stay the
19   proceedings in this matter pending resolution of State of California v. James Rutherford,
20   et al (RIC 1902577)(San Diego Superior Court) and Winn Dixie Stores, Inc. v. Gil, (2017
21   U.S. Dist. LEXIS 90204)(S.D. Fla. June 13, 2017). Plaintiff James Rutherford
22   ("Plaintiff') filed a brief in opposition. (Doc. No. 10.) For the reasons set forth below,
23   the Court DENIES Defendant's motion.
24                                        BACKGROUND
25         On February 27, 2019, Plaintiff initiated this action against Defendant to enforce
26   the public accommodation accessibility requirements ("Title III") of the Americans with
27   Disabilities Act, 42 U.S.C. § 12182 ("ADA"). (Doc. No. 1-2.) Based on his January 10,
28   2019, attempt to use Defendant's website to view the accessible features of the Rancho

                                                                              3: l 9-cv-00665-BEN-NLS
 1 Bernardo hotel and guest rooms in San Diego, California, Plaintiff seeks entry of
2    injunctive and declaratory relief and an award of his attorney fees and costs. Id. at 10-12.
3    On April 9, 2019, Defendant removed the suit to this Court. (Doc. No. 1.) Defendant
4    filed its answer on April 10, 2019, denying its website violates the ADA and alleging this
5    action is "moot" because it's website complies with all applicable standards (if any
 6   exists), and it is usable/accessible to persons with disabilities. (Doc. No. 2 at 9.)
 7   Furthermore, even if it is not compliant, Plaintiff's claims are moot due to unclean hands
 8   and numerous other legal/procedural defects in the case. Id. The Defendant also filed a
 9   motion to stay this action on July JO, 2019. (Doc. No. 9.) Defendant seeks to stay this
10   action pending resolution of a lawsuit filed by the State of California against Plaintiff and
11   his counsel for intentionally and fraudulently engaging in a scheme to extort money from
12   over 120 Riverside County Businesses and individuals by filing illicit ADA lawsuits
13   against them. Id. at 5. Additionally, Defendant seeks to stay this action pending
14   resolution of an Eleventh Circuit Court of Appeals case dealing with the applicability of
15   the ADA to websites. Id. at 9. Plaintiff filed a response opposing the motion to stay.
16   (Doc. No. 10.) Plaintiff argues a stay will unfairly prejudice him and result in needless
17   delay in resolving the claims at bar. Seeld.
18                                      LEGAL STANDARD
19          A court's decision to grant a stay is discretionary, "dependent upon the
20   circumstances of the particular case." Nken v. Holder, 556 U.S. 418,432 (2009). The
21   movant bears the burden of showing the circumstances justifying a stay. Id. at 433-34;
22   see Clinton v. Jones, 520 U.S. 681, 708 (1997). A court may stay proceedings incidental
23   to its power "to control the disposition of the causes on its docket with economy of time
24   and effort for itself, for counsel, and for litigants." Landis v, N. Am. Co., 299 U.S. 248,
25   254 (1936).
26          To determine if a stay should be granted, the court weighs "the competing interests
27   of the parties, considering: ( 1) the possible damage that may result from the grant of a
28   stay, (2) the hardship or inequity a party may suffer in being required to go forward with
                                                    2
                                                                                 3: 19-cv-00665-BEN-NLS
 1 the case, and (3) the orderly course of justice." Wallis v. Centennial Ins. Co., No. 2:08-
2    cv-02558 WBS, 2012 WL 292982, at *2 (E.D. Cal. Jan. 31, 2012) (citing CMAS, Inc. v.
3 Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
4          While judicial economy is a factor, the decision to issue a stay "does not hinge" on
5    case management concerns alone. ASUSTek Comput. Inc. v. Ricoh Co., No. 07-cv-01942
 6   MHP, 2007 WL 4190689, at *2 (N.D. Cal. Nov. 21, 2007) (citing Landis, 299 U.S. at
 7   255). Moreover, if there is '"even a fair possibility' of harm to the opposing party, the
 8 moving party 'must make out a clear case of hardship or inequity in being required to
 9   move forward."' Edwards v. Oportun, Inc., 193 F. Supp. 3d 1096, 1101 (N.D. Cal. 2016)
10   (quoting Landis, 299 U.S. at 255.)
11                                         DISCUSSION
12         The Defendant argues that a stay of this action will promote the "interests of
13   justice, fairness, and efficiency" because awaiting resolution of(l) The People of the
14   State of California v. James Rutherford et al., Case No. RIC 1902577 (Riverside Civil
15   Action"), could limit the triable issues or completely moot the present litigation, and (2)
16   Winn Dixie Stores, Inc. v. Gil, an Eleventh Circuit case dealing with the applicability of
17   the ADA to websites would provide significant guidance on what is required under the
18   ADA. 1 Defendant further argues that unnecessary, repetitive, and "costly litigation" will
19   be avoided-particularly unnecessary attorneys' fees and expert costs-if the action is
20   stayed "pending completion" of the State's case against Plaintiff.
21         In response, Plaintiff contends that Defendant'_;; motion is nothing more than th_e
22   efforts of a desperate tortfeasor to draw attention away from its unlawful conduct, and
23   instead an attempt to put the aggrieved disabled plaintiff and his counsel on trial because
24   (1) the unverified Riverside Civil Action Defendant references in its motion has already
25   been fully disposed of on Demurrer (without leave to amend), and (2) to stay this matter
26
27
           Winn Dixie Stores, Inc. v. Gil, 2017 U.S. Dist. LEXIS 90204 (S.D. Fla June 13,
28   2017), Court of Appeals Case No. 1: 16-cv-23020-RNS.
                                                   3
                                                                               3: l 9-cv-00665-BEN-NLS
 1 pending the outcome of an Eleventh Circuit case related to issues already addressed by
2    binding 9th Circuit case law in Robles v. Domino's Pizza, LLC, 913 F .3d 898 (9th Cir.
3    2017), is meritless and inapposite. (Doc. No. 20 at 3-4.)
4          After considering all of the relevant factors, the record, and the parties' arguments,
5 the Court declines to stay the action at this stage in the proceedings. Plaintiffs
 6   opposition convincingly refutes the motion. In light of this, a stay of the action is not
 7   appropriate at this time.
 8                                         CONCLUSION
 9         For the reasons set forth above, the motionto stay the litigation is DENIED.
10         IT IS SO ORDERED.
11
12
          ·£~-/
     Dated~--~~,, 22(019
13
                                                                                  z
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
                                                                                3: l 9-cv-00665-BEN-NLS
